FILED
                           NOT FOR PUBLICATION                              JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



INTERNATIONAL LONGSHORE &                        No. 08-74148
WAREHOUSE UNION, Local 17,
                                                 NLRB Nos. 20-CA-32930
             Petitioner,                                   20-CA-33195

BLUE DIAMOND GROWERS,
                                                 MEMORANDUM *
             Respondent - Intervenor,

  v.

NATIONAL LABOR RELATIONS
BOARD,

             Respondent.



                     On Petition for Review of an Order of the
                         National Labor Relations Board

                     Argued and Submitted December 11, 2009
                             San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and LYNN, ** District
Judge.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Barbara M.G. Lynn, United States District Judge for
the Northern District of Texas, sitting by designation.
      Plaintiff International Longshore & Warehouse Union, Local 17 (the

“Union”) seeks review of a final order of the National Labor Relations Board (the

“Board”) dismissing the Union's unfair labor practice charges against Blue

Diamond Growers (the “Company”). The Union alleges that the Company fired

two employees for their union activity, in violation of Sections 8(a)(1) and 8(a)(3)

of the National Labor Relations Act, 29 U.S.C. §§ 158(a)(1) and (3), and that the

Board's decision dismissing the charges is not supported by substantial evidence.

We have jurisdiction pursuant to 29 U.S.C. § 160(f) and we affirm the Board’s

decision.

       Because the parties are familiar with the factual and procedural history of

this case, we need not recount it here. The Union first argues that the Board erred

in failing to remand to the Administrative Law Judge (“ALJ”) to make specific

credibility findings. While failure to make more than boilerplate comments

regarding overall witness credibility may be grounds for overturning or remanding

an ALJ’s decision, remand is permissive, not mandatory, and we give great

deference to the ALJ’s credibility determinations. See Retlew Broad. Co. v. NLRB,

53 F.3d 1002, 1006 (9th Cir. 1995). Here, the ALJ explained that where any

testimony conflicted with his findings, such testimony had been discredited. The

Board did not err by failing to remand.
      We cannot say that the Board’s decision that the Company would have fired

the employees even in the absence of their union activity was unsupported by

substantial evidence in the record as a whole, and we therefore affirm. See 29

U.S.C. § 160(e); Cal. Pac. Med. Ctr. v. NLRB, 87 F.3d 304, 307 (9th Cir. 1996).

The Company maintained a misappropriation rule that it had applied in the past to

trash in the dumpster, and it had informed employees that permission was required

to remove items from the trash. We will not reverse the Board’s decision simply

because there is evidence to the contrary, or because we would have decided the

case differently on a de novo review. See Universal Camera Corp. v. NLRB, 340
U.S. 474, 488 (1951); SKS Die Casting & Machining, Inc. v. NLRB, 941 F.2d 984,

988 (9th Cir. 1991).

      AFFIRMED.